      Case 9:18-cv-01161-GTS-TWD Document 62 Filed 05/05/20 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF NEW YORK



    ELECTRONIC NOTICE OF PRISONER APPEAL & CLERK'S CERTIFICATION



Dear Clerk of the Court,

        Please take notice that on May 4, 2020 the court received a notice of appeal. This
notice serves to inform you of the pending appeal and provides you with the information needed
to process the appeal.

        I, JOHN M. DOMURAD, CLERK, U.S. District Court for the Northern District of New
York, DO, HEREBY CERTIFY that the foregoing docket entries, with the exception of the
documents listed below, and maintained electronically on the court's CM/ECF system and
constitute the Record on Appeal in the below listed action.


                                        IN TESTIMONY WHERE OF, I have hereunto set my hand
                                        and caused the Seal of said Court to be hereto affixed at
                                        the City of Syracuse, New York, this 5th day of May, 2020.

                                        John M. Domurad, Clerk
                                        U.S. District Court

                                        By:     s/ R. Pieklik
                                                Deputy Clerk


                                          Case Information

Case Name & Case No.             Riger Mayandeunas v. Bigelow, et al.
                                 9:18-cv-1161 (GTS/TWD)

Docket No. of Appeal:               61___

Document Appealed:                  56, 60___

Fee Status:                      Paid X_ {Receipt No. ANYNDC-5109081}

Counsel:                         Retained X_

Time Status:                     Timely X_

Certificate of Appealability:    N/A X_
